This proceeding in error was commenced on the 22nd day of December, 1917, to reverse the judgment of the court below rendered on the 24th day of May, 1917, and the order overruling motion for new trial made and entered on the 11th day of June, 1917. More than six months had elapsed from the rendition of the judgment and order overruling motion for new trial when this proceeding was commenced, and the defendant in error moves to dismiss upon that ground. By chapter 18, Session Laws 1910-11, p. 35, it is provided that all proceedings for reversing, vacating, or modifying judgments on final orders shall be commenced within six months from the rendition of the judgment or final order complained of. The motion is therefore sustained. Continental Beneficial Association v. *Page 150 
Gray, 67 Okla. ___, 169 P. 1070; Shelton v. Wallace,63 Okla. 79, 162 P. 1092.
All the Justices concur.